Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00221-CV

    IN RE Agustin ESTRADA, individually and doing business as AE TRUCKING, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 9, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We have

the power to issue writs of mandamus when “agreeable to the principles of law regulating those

writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition

and record showing “the trial court abused its discretion and that no adequate appellate remedy

exists.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per

curiam). Having reviewed the petition and record, we conclude relator has not satisfied this burden.

Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CI-18478 pending in the 407th Judicial District Court, Bexar County,
Texas, the Honorable Tina Torres presiding. In the mandamus petition, relator also named the Honorable Peter Sakai
and the Honorable Angelica Jimenez as respondents.